SAVOY, Judge.
Plaintiff appealed from an adverse judgment rendered against her in the district court.
Plaintiff was involved in an automobile accident on January 23, 1965. At the time of the accident, she was driving a car owned by her employer, who, at that time, had in force an insurance policy with defendant.
Under the provisions of the policy, plaintiff was afforded medical payments coverage and was entitled to reimbursement up to $5,000.00 for reasonable medical expenses made necessary because of the herein mentioned accident.
Defendant paid a portion of the medical payments but is contesting a statement rendered by Dr. Thomas B. Baggett, a dentist, for dental services performed and to be performed in the sum of $575.00.
The case was submitted for decision on a joint stipulation and other documentary evidence.
*563The adjuster for defendant prepared a statement for plaintiff to sign dated January 25, 1965, which statement was signed by plaintiff on that date. In the statement plaintiff gave a detailed account of the accident. She complained of injury to her chest and back. No mention was made to the adjuster about injury to her mouth or dentures.
Shortly after the accident, plaintiff was examined by several doctors, and she did not mention any injury to her mouth or teeth. Two months after the accident, plaintiff went to Dr. Baggett and told him she had injured her teeth in the January 23, 1965 accident.
Dr. Baggett did not testify at the trial, but in a statement made by him in the record, he stated that he first saw plaintiff on April 6, 1965. At that time, plaintiff stated she struck the steering wheel with her mouth. He examined the patient and made lower dentures and an upper partial denture.
The trial court did not allow recovery for the dental work. It was the judge’s opinion from the evidence that the dental work performed by Dr. Baggett was not connected with the accident of January 23, 1965. He based his opinion on the fact that plaintiff never complained of injury to her mouth or dentures from January 23, 1965, until her visit to the dentist on April 6, 1965.
It is apparent from the opinion of the district judge that he did not believe plaintiff’s testimony.
This being a fact question, we will not disturb the holding of the trial judge since there was sufficient evidence in the record for his ruling.
For the reasons assigned, the judgment of the district court is affirmed. Plaintiff is assessed the costs incurred in this Court.
Affirmed.